NON-FINAL ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/20, 7/31/20 and 11/09/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
	For sake of clarity and/or consistent language use throughout the claims and/or grammatical informalities, the following claims are objected to:

	Claim 3 (line 2) recites: “the second housing” when the parent claim 1 has defined the term as “second housing structure”.
Claim 6 (line 3) recites: “the optical module” when the parent claim 1 has defined the term as “optical input module”.
	Claim 7 (lines 2-3) recites: “the first housing” when the parent claim 1 has defined the term as “first housing structure” AND recites: “the second housing” when the parent claim 1 has defined the term as “second housing structure”
	Claim 8 (line 2) recites: “the first housing” when the parent claim 1 has defined the term as “first housing structure”.
Claim 11 (line 6-7) recites: “the housing” when parent claim 1 has defined the term as “first housing structure” AND (line 8) recites: “g and the at least one application.”, which starts with a random letter “g”.  
	Claim 12 (line 3) recites: “the optical module” when the parent claim 1 has defined the term as “optical input module”.
	Claim 13 (line 4) recites: “the optical module” when the parent claim 1 has defined the term as “optical input module”.
Claim 14 (line 6) recites: two occurrences of the term “the camera” when line 2 has defined the term as “camera module”.
Claim 15 (line 2) recites: “the housing” when the parent claim 14 has defined the term as “electronic device” AND (line 3) recites: “the first optical module” when the parent claim 14 has defined the term as “camera module”.
	Appropriate correction is required for these claims listed above.

	For sake of clarity and/or consistent language use throughout the claims, independent claim 16 and its dependent claims (18-20) are objected to as follows:

	Claim 16 (lines 3, 5 & 9) respectively recites: “a first housing structure”, “a second housing structure” and “a structure configured to slide”.
	Examiner objects to the term “a structure configured to slide”, which is further termed “the structure” in respective dependent claims 18-20, also objected to.
claim 16 and maintaining this nomenclature as “the sliding structure” or “the third structure” in claims 18-20.



Claim Interpretation
Regarding claim 1, line 12 recites:
“the outside of the first housing structure”.
	Examiner notes that the language “the outside” is considered to be proper according to MPEP 2173.05(e) Lack of Antecedent Basis [R-08.2017] because inherent components of elements recited have antecedent basis in the recitation of the components themselves. Therefore, this limitation does not require antecedent recitation because “the outside” is an inherent characteristic present, being that the first housing structure has an exterior “an outside” relative to an interior “an inside”.

Regarding claim 11, lines 6-7 recites:
“the outside of the housing” AND per claim objection (discussed above) is interpreted to recite “the outside of the first housing structure”.
Since the language “the outside” has antecedent basis in claim 1, it naturally follows that the language “the outside” also has antecedent basis in claim 11.


claim 14, line 7 recites (with emphasis in bold):
“the outside of the electronic device”.
	Examiner notes that the language “the outside” is considered to be proper according to MPEP 2173.05(e) Lack of Antecedent Basis [R-08.2017] because inherent components of elements recited have antecedent basis in the recitation of the components themselves. Therefore, this limitation does not require antecedent recitation because “the outside” is an inherent characteristic present, being that the electronic device has an exterior “an outside” relative to an interior “an inside”.

Regarding claim 15, line 2 recites (with emphasis in bold):
“the interior of the housing” AND per claim objection (discussed above) is interpreted to recite “the interior of the electronic device”.
	Examiner notes that the language “the interior” is considered to be proper according to MPEP 2173.05(e) Lack of Antecedent Basis [R-08.2017] because inherent components of elements recited have antecedent basis in the recitation of the components themselves. Therefore, this limitation does not require antecedent recitation because “the interior” is an inherent characteristic present, being that the electronic device has an interior relative to an exterior.

Regarding claim 16, line 10 recites (with emphasis in bold):
“the outside of the foldable housing”.
	For similar reasons discussed above, the language “the outside” is considered to have antecedent basis per MPEP 2173.05(e) Lack of Antecedent Basis [R-08.2017].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 7 recites (with emphasis in bold): “the electronic device of claim 1, wherein the FIRST DISPLAY is disposed on a SECOND SURFACE opposite the first surface of the first housing or the first surface of the second housing, and the display comprises at least ONE HOLE, through which light passes.”
	However, the bolded limitation above contradicts parent claim 1 limitation (lines 9-10) stating the first display is disposed on the first surface of the first housing structure and the first surface of the second housing structure.
	Examiner is unable to determine what is trying to be said here since even if “the first display” was replaced to say “a second display”, since this would also contradict claim 1.
	Claim 8 further recites “at least one CAMERA disposed on the second surface of the FIRST HOUSING to correspond to the at least ONE HOLE” and also rejected depending from rejected claim 7.
	Correction is required to clearly recite Applicant’s invention.
	For examination purposes, Examiner will interpret claims 7 and 8 as either a first display on the first frontal surfaces OR a second display on the second rear surfaces in which a camera is integrated within one of the display screens.


	Claim 20 recites (emphasis in bold): “the electronic device of claim 18, wherein the INSTRUCTIONS cause the at least one PROCESSOR to: BASED on the end of the at least one application, MOVE the STRUCTURE into a space in the second housing structure and also DEACTIVATE the camera”.
However, there is insufficient antecedent basis for the bolded limitation: “BASED on the end of the at least one application” in claim 20.
	That is to say, base claim 20, intervening claim 18 and parent claim 16 never recites a limitation analogous to starting/executing at least one application. Therefore, the bolded limitation is considered to be ambiguous language since it is unclear which claim features are associated with a “start/execution of a application” – this being an essential feature that gives meaning to the limitation: “based on the end of the at least one application”.
Correction is required to clearly recite Applicant’s invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN (US 2020/0336578) -- hereafter, termed as shown “underlined”.

	As per INDEPENDENT CLAIM 16, CHEN teaches a ELECTRONIC DEVICE (Figures 1-5: Mobile terminal 100, para [0055-0056]) comprising: 
a FOLDABLE HOUSING (Figures 1-5 and para [0056]: “support assembly” foldable housing 1 includes first housing 11, second housing 12 and bendable member 13) comprising: 
a FIRST HOUSING STRUCTURE comprising a first surface facing a first direction and a second surface facing a second direction that is opposite to the first direction (Figures 3 & 8 and Para [0058 & 0060]: first housing 12 with OUTER “first” surface 122 & INNER “second” surface 121); 
HINGEDLY connected to the first housing structure, comprising a third surface facing a third direction and a fourth surface facing a fourth direction that is opposite to the third direction (Figures 3 & 8 and Para [0058 & 0060]: second housing 11 (with OUTER “third” surface 112 & INNER “fourth” surface 111) is hinge-connected by bendable member 13 (para [0067]) to first housing 12); 
a FIRST DISPLAY disposed on the first surface and the third surface (Figures 1-5: display 2 having display areas 2a & 2b respectively disposed on OUTER surfaces – FIRST surface 122 and THIRD surface 112); 
Regarding the limitation: “and a STRUCTURE configured to SLIDE between a space in the second housing structure and the outside of the FOLDABLE HOUSING to MOVE between a first periphery of the THIRD SURFACE and a second periphery of the FOURTH SURFACE, the STRUCTURE comprising: at least one CAMERA facing at least one of the third direction or the fourth direction”, Chen teaches a sliding structure 3 (para [0059-0061]) that slidably moves between a space “recess” 114 in second housing 11 to PROTRUDE outside the foldable housing 1 as shown in Figures 4, 5, 8 & 15 and RETRACT into the space 114 over Figures 1-3. The sliding structure 3 may have a front-facing camera 41 oriented toward the outer “third” surface 112 AND rear-facing camera 41 oriented toward the inner “fourth” surface 111 in view of para [0104-0106]. 
Examiner annotates Chen’s example Figures 8 & 10 (shown below):
[AltContent: textbox (Movement “Slide” Directions)][AltContent: arrow][AltContent: textbox (SLIDABLE STRUCTURE 3             w/ Camera 41)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner “fourth” surface 111)][AltContent: textbox (Outer “third” surface 112)][AltContent: textbox (Inner “fourth” surface 111)][AltContent: connector][AltContent: textbox (Second Housing 11)]
    PNG
    media_image1.png
    514
    492
    media_image1.png
    Greyscale

[AltContent: textbox (FIG.8)][AltContent: textbox (Space 114)]
    PNG
    media_image2.png
    197
    732
    media_image2.png
    Greyscale


Chen’s cited teachings above and annotated interpretations per example Figures 8 & 10 are considered to meet the limitation feature: “to SLIDE between a space 114 in second housing 11 and the outside of the foldable housing to MOVE between a first periphery of the THIRD SURFACE 112 and a second periphery of the FOURTH SURFACE 111”, since Chen’s slidable structure 3 comprises housing surfaces (Fig.8: 33-34 & 36-38) that are between the outer boundaries “peripheries” of the second housing’s 11 outer/third and inner/fourth surfaces AND these housing surfaces (Fig.8: 33-34 & 36-38) do slidably move upward “protrude outside” and slidably move downward “retract inside” the second housing 11.

CHEN teaches the electronic device of claim 16, further comprising: 
at least one PROCESSOR disposed in the first housing structure or the second housing structure and operatively connected to the first display and the structure and a MEMORY operatively connected to the at least one processor, wherein the memory stores instructions that, when executed, cause the at least one PROCESSOR (Chen, Figures 17 & 18 in view of Para [0199 & 0206]: Controller 5 is a Processor 5 that executes software instructions stored in memory. Para [0110]: Processor 5 is accommodated in first/second housings 12/11 and operatively / electrically connected with the display screen 2 and slidable structure 3) to: 
RECEIVE an INPUT for executing the at least one camera and CAUSE the STRUCTURE to PROTRUDE to the outside of the foldable housing at least partially on the basis of the input (Chen, Fig.17 and Para [0111-0118]: Processor 5 receives an input “trigger signal” i.e. shooting signal, a shooting-end signal, an incoming-call signal, an incoming-call end signal – which is received and detected by units 511 & 512. Based on the input trigger signal, this CAUSES driving unit 513 to control driving assembly 141/142 (para [0079-0082]) TO protrude slidable structure 3 with camera 41 outside and take shooting. See Fig.19: steps 101, 102 & 1032 AND Fig.21: steps 201-202).



CHEN teaches the electronic device of claim 18, wherein the instructions cause the at least one PROCESSOR to: ACTIVATE the CAMERA in response to movement of the structure (Chen, Fig.17: Processor 5 with driving unit 513 controls process in Fig.19: step 1032, after driving movement of slidable structure 3, camera 41 is activated to perform shooting, para [0116-0117, 0140]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 2020/0336578) in view of KIM (US 2015/0338888) -- hereafter, termed as shown “underlined”.

As per INDEPENDENT CLAIM 1, CHEN teaches an ELECTRONIC DEVICE (Figures 1-5: Mobile terminal 100 has foldable housing 1) comprising: 
a FIRST HOUSING STRUCTURE and a SECOND HOUSING STRUCTURE HINGEDLY connected to the first housing structure along a hinge axis wherein a first surface of the first housing structure FACES a first surface of the second housing structure in a FOLDED configuration of the electronic device, and the first surface of the first housing structure and the first surface of the second housing structure are PLANAR in an UNFOLDED configuration of the electronic device (Para [0058 & 0060]: first housing 11 (with inner surface 111 & outer surface 112) AND second housing 12 (with inner surface 121 & outer surface 122) are hinge-connected by bendable member 13, para [0056 & 0067].  In FOLDED state – Figures 1, 5 & 15: INNER surfaces 111 and 121 close inward to FACE each other.  In UNFOLDED state – Figures: 2-4 & 8: OUTER surfaces 112 and 122 open outward to a fully extended PLANAR shape); 
and a SLIDING STRUCTURE RETRACTABLY disposed in the first housing structure, configured to PROTRUDE to the outside of the first housing structure in a direction substantially co-planar to the first surface of the first housing structure, the sliding structure comprising at least one OPTICAL INPUT MODULE facing a direction substantially orthogonal to the first surface (Para [0059-0061]: First housing 11 has sliding structure 3 moveable to PROTRUDE outside per Figures 4, 5, 8 & 15 and RETRACT into a recess 114 per Figures 1-3. The sliding structure 3 comprises a optical input module such as one/more cameras 41 or other input sensor types per para [0104-0106]).
Regarding the limitation: “a FIRST DISPLAY disposed on the first surface of the first housing structure and the first surface of the second housing structure, and BENDABLE about the HINGE axis”, Chen teaches a first “flexible” display 2 disposed on both the first housing 11 and second housing 12 that is bendable about a hinge axis 13 (see Figures 1-5), but remains silent to the first display disposed on the said first surfaces. In other words, Chen remains silent to a flexible display with surfaces facing each other when folded.
However, it is well known and taught in related prior art KIM (i.e. foldable electronic device with a flexible display screen and sensors for detecting folding states) to arrange a flexible display on ANY of the foldable device’s surfaces (para [0152]), as well as, arranging a flexible display with two first surfaces facing each other when folded (Fig.5 & para [0163]: display 310). While Kim teaches a foldable device 100a with a single flexible display (Figures 1A, 2 and 6), as relevant to Applicant’s invention, Kim also teaches increasing the screen-to-body ratio by arranging a foldable device 100b to have not only a first flexible display 310 with front “first surfaces” facing each other when folded, but also a second display 320 on the rear “second surface” (see Fig.3, Fig.4, Fig.5 as also applied to Figures 8-10 and para [0162-0163 & 0170]). As taught over para [0152], a foldable device 100b having a front side “first surface” and rear side “second surface” may be arranged with two hardware displays (310 & 320) on any of the front and rear surfaces that includes first “flexible” display 310 may be disposed at a front surface of the foldable device 100b, and the second display 320 may be disposed at a rear surface of the foldable device 100b. When arranged with first display 310 surfaces folded inward to face each other, this rear surfaces without a display. However, one of ordinary skill in the art would have also appreciated the added second display 320 to the rear surface(s) to increase the screen-to-body ratio for improving the versatility of operating modes and applications performed by a single electronic device in the analogous art of a foldable electronic device with a flexible display screen.
In conclusion, when taking the collective knowledge and teachings in combination over disclosed prior arts (Chen and Kim), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. It would have been OBVIOUS to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Kim into suitable modification with the teachings of Chen to produce an electronic device with the first flexible display disposed on first “front” surfaces facing each other when folded, as well as, a second display disposed on a second “rear” surface for the MOTIVATED REASON of increasing the screen-to-body ratio for improving the versatility of operating modes and applications performed by a single electronic device in the analogous art of a foldable electronic device with a flexible display screen.

	As per CLAIM 2, CHEN in view of KIM teaches the electronic device of claim 1, further comprising: a SECOND DISPLAY disposed on a second surface of one of the first housing structure or the second housing structure, the second surface of the one of the first housing structure or the second housing structure being substantially opposite to the first surface of the one of the one of the first housing structure or the second housing structure (In view of prior art combination and motivation cited/discussed in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive these additional limitation features over the teachings of Kim, Fig.3, Fig.4, Fig.5 as also applied to Figures 8-10 and para [0152, 0162-0163 & 0170]: second display 320 disposed on opposite rear/second surfaces TO the first display’s 310 front/first surfaces).

	As per CLAIM 3, CHEN in view of KIM teaches the electronic device of claim 2, wherein the at least one OPTICAL INPUT MODULE faces the first surface of the second housing when the electronic device is in the folded configuration (In view of the collective knowledge and prior art combined teachings cited/discussed in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive these additional limitation features. Kim teaches (Para [0152] and Fig.5 applied to Figures 8-10) in a FOLDED state “the first display 310 first surfaces face each other” and second display 320 may cover ONE or BOTH rear/outer second surfaces. Taken in suitable modification with teachings of Chen, Figures 1, 5 & 15 and para [0104-0106]: sliding structure 3 comprises a optical input module that may include one/more cameras 41 or other input sensor types – these components are considered obvious to be front-oriented, rear-oriented or a combination of both, since it is taught when configured with two cameras 41, one may be a front-facing camera, the other a rear-facing camera or both cameras may face the same direction).

CHEN in view of KIM teaches the electronic device of claim 3, wherein the at least one OPTICAL INPUT MODULE comprises at least one CAMERA or at least one SENSOR (In view of the prior art combined teachings cited/discussed in claim 1, these limitations features are taught over Chen, Figures 1, 5 & 15 and para [0104-0106]: sliding structure 3 comprises a optical input module that may include one/more cameras 41 or other input sensor types).

	As per CLAIM 5, CHEN in view of KIM teaches the electronic device of claim 3, wherein the first housing structure further comprises a SECOND OPTICAL MODULE on a second surface of the first housing structure opposite the first surface of the first housing structure (In view of the collective knowledge and prior art combined teachings cited/discussed in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive these additional limitation features. If the first surfaces are considered the front, then the opposite/second surface is the rear. Chen’s first housing comprises a sliding structure 3 which has a front first surface and rear second surface. The sliding structure 3 may be arranged with a front-facing first optical input module and rear-facing second optical module, since sliding structure 3 may include two cameras 41 or other components such as iris/face recognition module or photoreceptor, wherein these components are considered obvious to be respectively arranged on a front-oriented first surface and rear-oriented second surface, since the sliding structure may have a front-facing camera 41 and a rear-facing camera 41 or both cameras may face the same direction).
CHEN in view of KIM teaches the electronic device of claim 5, wherein the SLIDING STRUCTURE comprises a SENSOR MODULE disposed in a direction that is opposite to the direction, which the at least one OPTICAL MODULE faces, and wherein the SENSOR MODULE comprises at least ONE OF a heart rate sensor, an illumination sensor, or a flash (In view of the prior art combined teachings cited/discussed in claim 1, the limitations features “illumination sensor and flash” are taught over Chen, Figures 1, 5 & 15 and para [0104-0106]: sliding structure 3 comprises both an optical input module and said sensor module, since sliding structure 3 may include two cameras 41 or other components such as a flash and photoreceptor, wherein these components are considered obvious to be front-oriented, rear-oriented or a combination of both, since it is taught when configured with two cameras 41, one may be a front-facing camera, the other a rear-facing camera or both cameras may face the same direction).

	As per CLAIM 9, CHEN in view of KIM teaches the electronic device of claim 1, further comprising: a DRIVER configured to LINEARLY RECIPROCATE the SLIDING STRUCTURE (In view of the prior art combined teachings cited/discussed in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive these additional limitation features - since it has been taught by Chen, Fig. 8: sliding structure 3 may utilize a driving assembly 141/142 to linearly slide up/out and retract down/into recess 114 per para [0079-0082]).

CHEN in view of KIM teaches the electronic device of claim 9, further comprising: 
a FIRST SENSOR configured to detect whether the electronic device is in the UNFOLDED configuration or the FOLDED configuration, and at least one PROCESSOR electrically connected to the first sensor and the driver, and a MEMORY operatively connected to the processor (In view of the prior art combined teachings cited/discussed in claim 1, these features are taught by Chen, Fig.19: steps (102, 1031 & 1032) and para [0141-0142]: angle sensor or distance sensor are a “first sensor” to detect folded/unfolded state. Fig.17 with Figures 1 & 2 and para [0110, 0115-0117]: controller 5 is a processor electrically and communicatively connected with “first sensor” for detecting folded/unfolded states by “detecting unit 512” and with driver 141/142 by “driving unit 513” per executable “software instructions” stored in memory, para [0199]).

	As per CLAIM 17, CHEN teaches the electronic device of claim 16, further comprising: wherein the at least one CAMERA faces the third direction (Chen, Figures 3-5 in view of para [0104-0105]: sliding structure 3 may have a front-facing camera 41 oriented toward the outer “third” surface 112 AND rear-facing camera 41 oriented toward the inner “fourth” surface 111).
Chen remains silent to: “a SECOND DISPLAY viewed through at least a portion of the second surface”.
However, it is well known and taught in related prior art KIM (i.e. foldable electronic device with a flexible display screen and sensors for detecting folding states) two flexible displays on ANY of the foldable device’s surfaces (para [0152]). While Kim teaches a foldable device 100a with a single flexible display (Figures 1A, 2 and 6), as more relevant to Applicant’s invention, Kim also teaches increasing the screen-to-body ratio by arranging a foldable device 100b to have both a first flexible display 310 on a first surface AND a second display 320 on an opposite “second surface” (see Fig.3, Fig.4, Fig.5 as also applied to Figures 8-10 and para [0162-0163 & 0170]). 
Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Chen and Kim), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. It would have been OBVIOUS to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Kim into suitable modification with the teachings of Chen to produce an electronic device with the first flexible display disposed on first “front” surfaces, as well as, a second display disposed on a second “rear/opposite” surface for the MOTIVATED REASON of increasing the screen-to-body ratio for improving the versatility of operating modes and applications performed by a single electronic device in the analogous art of a foldable electronic device with a flexible display screen.




Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 2020/0336578) in view of TODESCHINI (US 2014/0104451) -- hereafter, termed as shown “underlined”.

	As per CLAIM 20, CHEN teaches the electronic device of claim 18, wherein the INSTRUCTIONS cause the at least one PROCESSOR to: 
MOVE the STRUCTURE into a space in the second housing structure and also DEACTIVATE the camera (Chen, Fig.17 and Para [0111-0112 & 0119]: Processor 5 receives an input “trigger signal” i.e. that may be a shooting-end signal OR an incoming-call end signal – which is received and detected by units 511 & 512. BASED on the input trigger “END-SIGNAL”, this CAUSES driving unit 513 to control driving assembly 141/142 (para [0079-0082]) TO retractably move slidable structure 3 with camera 41 inside housing space 114 and end shooting “deactivate” camera 41 – See Fig.22: steps 203-204. See Fig.20, steps 104-105 & 1061/1062.).
	Regarding the limitation: “BASED on the end of the at least one application”, which was given a 35 USC 112 rejection discussed above, the Examiner will address this feature under the assumption a prior “execute/launch application” step to activate the camera occurred before the limitation steps recited in claim 20.
Chen teaches a mobile display device that uses a processor to execute software instructions (Fig.17 & para [0199]) to control a display’s “camera shooting interface” (as apparent from Fig.19: steps 1081/1082) BASED on a input trigger signal such as a shooting signal or SHOOTING END SIGNAL, in view of para [0110-protrude / activate the camera and RETRACT / DEACTIVATE the camera. As disclosed by Chen, the input trigger signal may be a displayed touch icon button a user may interact with, para [0111-0112].
Chen’s taught processor executable software functions are not explicitly disclosed as being executed as applications run on a mobile device, and thus, Chen remains silent to: “executing an application” and “based on the end of an application”. 
However, Examiner considers these silent/missing features to be within the innovative grasp of a prior art device conceivable by one of ordinary skill in the art. For example, it is well known in related prior art (i.e. mobile display device with a camera and user interface) to utilize an application layer as disclosed by prior art TODESCHINI (Para [0006, 0012, 0016, 0018] and Fig. 1: mobile device 10 has a processor 11, memory 12, camera 13, user interface with touch screen display 14/15 AND launches “executes” an APPLICATION 20 in Fig. 2. Camera activation per para [0020-0021]: by user input command, the application “activates” initializes a camera which remains activated as long as the application is running. Camera deactivation per para [0024 and 0027]: based upon a user input end command, the application may terminate the capture sequence and releases the camera during termination of the application.).
Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Chen and Todeschini), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Todeschini into suitable modification with the teachings of Chen to configure a mobile device’s processor to execute an application to protrude/activate a camera, as well as, retract/deactivate the camera based on an end of the application for the MOTIVATED REASON of enhancing the user experience and user interface in the analogous art of a mobile electronic device equipped with a processor, camera and display user interface.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 2020/0336578) in view of KIM (US 2015/0338888) in view of EVANS (US 2017/0318201) -- hereafter, termed as shown “underlined”.

	As per CLAIM 7, CHEN in view of KIM teaches the electronic device of claim 1, wherein the FIRST DISPLAY is disposed on a second surface opposite the first surface of the first housing or the first surface of the second housing (See 35 USC 112 rejection above – In view of prior art combination and motivation cited/discussed in claim 1, it was shown over the teachings of Kim, Fig.3, Fig.4, Fig.5 as also applied to Figures 8-10 and para [0152, 0162-0163 & 0170]: to arrange a first display 310 on a front/first surface side and a second display 320 disposed on an opposite rear/second surface side). 
Chen in view of Kim remain silent to: “the display comprises at least ONE HOLE, through which light passes”.
However, Examiner considers these silent/missing features to be within the innovative grasp of a prior art device conceivable by one of ordinary skill in the art. For prior art EVANS (i.e. electronic device with a display 100 and sliding protruding/retracting camera 120) to utilize an additional second camera integrated within the display screen (Para [0027] AND Figures 1 and 3A/3B).
Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Chen, Kim and Evans), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Evans into suitable modification with the teachings of Chen in view of Kim to arrange a camera integrated within a front/rear display screen for the MOTIVATED REASON of enhancing the image capturing modes such as for capturing depth / stereoscopic images in the analogous art of an electronic device with a display and retractable camera.

	As per CLAIM 8, CHEN in view of KIM in view of Evans teaches the electronic device of claim 7, further comprising: at least one CAMERA disposed on the second surface of the FIRST HOUSING to correspond to the at least ONE HOLE (See 35 USC 103 rejection – In view of the collective knowledge and prior art combined teachings cited/discussed in claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive these additional limitation features - since a hole is required to allow for light to be captured by a camera integrated in the display over Evans teachings para [0027]: second camera integrated within the display screen).
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 2020/0336578) in view of KIM (US 2015/0338888) in view of TODESCHINI (US 2014/0104451) -- hereafter, termed as shown “underlined”.

	As per CLAIM 11, CHEN in view of KIM teaches the electronic device of claim 10, wherein the MEMORY stores instructions that, when executed, cause the at least one PROCESSOR (Chen, Figures 17 & 18: controller processor 5 executes software instructions stored in memory per para [0199 & 0206]) to: 
DETECT the folded configuration or the unfolded configuration through the first sensor (Chen, Fig.19: steps (102, 1031 & 1032) and para [0141-0142]: angle sensor or distance sensor as the “first sensor” detect folded/unfolded state. Fig.17 and para [0115]: controller 5 is a processor that is connected with “first sensor” for detecting folded/unfolded states by “detecting unit 512”); 
and DRIVE the driver causing the SLIDING structure to protrude to the outside of the housing in response to the detected folded configuration or the unfolded configuration (Chen, Fig.17 & 19 and para [0110, 0112, 0115-0119]: IN RESPONSE TO detecting unit 512 detecting folded/unfolded state AND receiving unit 511 receiving trigger signals from a touch display user interface (para [0111-0112]) -- this CAUSES driving unit 513 to appropriately control driver 141/142 to PROTRUDE/retract sliding CAMERA 3/41 and PERFORM SHOOTING – see Fig.19: steps 101, 102, 1031 & 1032. Also see Figures 20-22).


Chen does not explicitly disclose the BOLDED LANGUAGE features per the following limitations:
“EXECUTE at least one application” AND “DRIVE the driver causing the SLIDING structure to protrude to the outside of the housing in response to the detected folded configuration or the unfolded configuration and the at least one application”.
As cited in above claim mapping, Chen discloses a mobile electronic device comprising a processor executing software (Fig.17: processor 5 and para [0199 & 0206]) for driving the sliding “protruding” camera to perform shooting in response to a detected folded/unfolded state and trigger input such as from a touch screen display user interface (i.e. displayed “shooting interface” on display areas 2/2a/2b per Fig.19: steps 107 & 1081/1082 in view of para [0112, 0124, 0153] performed in synchronization with detecting folded/unfolded step 102).
Therefore, Chen’s taught processor executable software functions are not explicitly disclosed as being executed as applications run on a mobile device. However, Examiner considers these silent/missing features to be within the innovative grasp of a prior art device conceivable by one of ordinary skill in the art. 
For example, it is well known over related prior art KIM (i.e. Figures 3, 33 & 78 and para [0465]: foldable mobile electronic device 100b/100c/100f with a flexible display screen 210/7810, processor 230/7870, sensors 220/7880 for detecting folding states, a camera 7855 and user interface 7845) to execute an application that is displayed to a user based on detected folded/unfolded states (See para [0011, 0032, 0142-0143, camera application (para [0325, 0461-0462]).
And for sake of thoroughness, it is also well known over related prior art TODESCHINI (i.e. Fig.1: mobile electronic device 10 comprising a processor 11, memory 12, camera 13, user interface with touch screen display 14/15) disclosing strong teachings of a processor launching “executing” a CAMERA APPLICATION 20 (Fig. 2), the APPLICATION having a TOUCHSCREEN DISPLAY USER INTERFACE 14/15 in which a user may input commands to ACTIVATE a camera (para [0020-0021]) to perform image captures in association with a live preview display 15, as well as, DEACTIVATE the camera (para [0024 & 0027]) upon an end command and termination of the application.
Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Chen, Kim and Todeschini), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the respective teachings of Kim and Todeschini into suitable modification with the teachings of Chen to configure a mobile device’s processor to execute a camera application for controlling a driver to protrude/activate a camera, as well as, retract/deactivate the camera in response to a detected folded/unfolded state and user interface commands input to the displayed camera application for the MOTIVATED REASON of enhancing the user experience and user interface in the analogous art of a mobile electronic device equipped with a processor, camera and display user interface.

CHEN in view of KIM in view of TODESCHINI teaches the electronic device of claim 11, wherein the execution of the instructions cause the at least one PROCESSOR to: 
ACTIVATE the at least one OPTICAL MODULE in response to driving of the driver (In view of the prior art combined teachings cited/discussed in claim 1 and 11, these features are considered obvious over the teachings of Chen, for example, see Fig.19: step 1032 – driving unit (513 & 141/142) drives sliding camera 3/41 “optical input module” to move out “protrude” and activates camera 41 to perform shooting. Also see para [0116-0118]).

	As per CLAIM 13, CHEN in view of KIM in view of TODESCHINI teaches the electronic device of claim 11, wherein the execution of the instructions cause the at least one PROCESSOR to: 
BASED on the end of application, MOVE the SLIDING structure into the housing by driving the driver and also DEACTIVATE the at least one OPTICAL MODULE (In view of the prior art combined teachings cited/discussed in claim 1 and 11, these features are considered obvious over the teachings of Chen, for example, see para [0119] and Fig.20 (steps 104-105, 1061/1062) – drives sliding “optical input module” CAMERA 3/41 to retract into housing recess 114 and deactivates camera 41 to end shooting. Also see Fig.22 (steps 203-204) – drives sliding camera 3/41 to retract into housing recess 114 and deactivates camera 41 to end shooting. Chen’s teachings were made in COMBINATION over the teachings of Todeschini, disclosing camera deactivation based on the end of application, per para [0024 and 0027]: based upon a user input end command, the application may terminate the capture sequence and releases the camera during termination of the application.  As discussed in claim 11, the motivated reasons to combine the discussed prior art teachings would be to enhance the user experience and user interface in the analogous art of a mobile electronic device equipped with a processor, camera and display user interface.).

	As per INDEPENDENT CLAIM 14, CHEN teaches a METHOD for controlling an ELECTRONIC DEVICE comprising a FLEXIBLE DISPLAY and a SLIDING structure having a CAMERA MODULE disposed thereon (Chen, Figures 17 & 18: controller processor 5 executes software instructions stored in memory per para [0199 & 0206] to perform the said method for controlling an electronic device 100 (Figures 1-5 and para [0056, 0061]) with flexible display 2 and sliding structure 3 having camera 41), the METHOD comprising: 
DETECTING a folding state of the FLEXIBLE DISPLAY through at least one sensor (Chen, Fig.19: steps (102, 1031 & 1032) and para [0141-0142]: angle sensor or distance sensor as the “first sensor” detect folded/unfolded state. Fig.17 and para [0115]: controller 5 is a processor that is connected with “first sensor” for detecting folded/unfolded states by “detecting unit 512”); 
and MOVING and ACTIVATING the CAMERA of the sliding structure such that the camera is exposed to the outside of the electronic device in response to the detected folding state (Chen, Fig.17 & 19 and para [0110, 0112, 0115-0119]: IN RESPONSE TO detecting unit 512 detecting folded/unfolded state AND receiving unit 511 receiving trigger signals from a touch display user interface (para [0111-0112]) -- this CAUSES driving unit 513 to appropriately control driver 141/142 to PROTRUDE/retract sliding CAMERA 3/41 and “ACTIVATE” PERFORM SHOOTING – see Fig.19: steps 101, 102, 1031 & 1032. Also see Figures 20-22).
Chen does not explicitly disclose the BOLDED LANGUAGE features per the following limitations:
“EXECUTE at least one application” AND “MOVING and ACTIVATING the CAMERA of the sliding structure such that the camera is exposed to the outside of the electronic device in response to the detected folding state and the at least one application”.
As cited in above claim mapping, Chen discloses a mobile electronic device comprising a processor executing software (Fig.17: processor 5 and para [0199 & 0206]) for driving the sliding “protruding” camera to perform shooting in response to a detected folded/unfolded state and trigger input such as from a touch screen display user interface (i.e. displayed “shooting interface” on display areas 2/2a/2b per Fig.19: steps 107 & 1081/1082 in view of para [0112, 0124, 0153] performed in synchronization with detecting folded/unfolded step 102).
Therefore, Chen’s taught processor executable software functions for performing the said method are not explicitly disclosed as being executed as applications run on a mobile electronic device. However, Examiner considers these silent/missing features to be within the innovative grasp of a prior art device conceivable by one of ordinary skill in the art. 
prior art KIM (i.e. Figures 3, 33 & 78 and para [0465]: foldable mobile electronic device 100b/100c/100f with a flexible display screen 210/7810, processor 230/7870, sensors 220/7880 for detecting folding states, a camera 7855 and user interface 7845) to execute an application that is displayed to a user based on detected folded/unfolded states (See para [0011, 0032, 0142-0143, 0152, 0269, 0413] and flowchart Figures 34, 39 & 41), wherein the application may be a camera application (para [0325, 0461-0462]).
And for sake of thoroughness, it is also well known over related prior art TODESCHINI (i.e. Fig.1: mobile electronic device 10 comprising a processor 11, memory 12, camera 13, user interface with touch screen display 14/15) disclosing strong teachings of a processor launching “executing” a CAMERA APPLICATION 20 (Fig. 2), the APPLICATION having a TOUCHSCREEN DISPLAY USER INTERFACE 14/15 in which a user may input commands to ACTIVATE a camera (para [0020-0021]) to perform image captures in association with a live preview display 15, as well as, DEACTIVATE the camera (para [0024 & 0027]) upon an end command and termination of the application.
Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Chen, Kim and Todeschini), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the respective teachings of Kim and Todeschini into suitable modification with the teachings of Chen to configure a mobile device’s processor to execute a camera application for performing a method of controlling a driver to protrude/activate a in response to a detected folded/unfolded state and user interface commands input to the displayed camera application for the MOTIVATED REASON of enhancing the user experience and user interface in the analogous art of a mobile electronic device equipped with a processor, camera and display user interface.

	As per CLAIM 15, CHEN in view of KIM in view of TODESCHINI teaches the method of claim 14, wherein BASED on the end of the at least one application, the SLIDING STRUCTURE is moved into the interior of the housing and the first OPTICAL MODULE is deactivated (In view of the prior art combined teachings cited and discussed in claim 14, these features are considered obvious over the teachings of Chen, for example, see para [0119] and Fig.20 (steps 104-105, 1061/1062) – drives sliding “optical input module” CAMERA 3/41 to retract into housing recess 114 and deactivates camera 41 to end shooting. Also see Fig.22 (steps 203-204) – drives sliding camera 3/41 to retract into housing recess 114 and deactivates camera 41 to end shooting. Chen’s teachings were made in COMBINATION over the teachings of Todeschini, disclosing camera deactivation based on the end of application, per para [0024 and 0027]: based upon a user input end command, the application may terminate the capture sequence and releases the camera during termination of the application.  As discussed in claim 14, the motivated reasons to combine the discussed prior art teachings would be to enhance the user experience and user interface in the analogous art of a mobile electronic device equipped with a processor, camera and display user interface.).
Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YANG (CN-208522805) discloses a foldable electronic device (first housing 110, second housing 120 & hinge 200) with a flexible display screen 300 having a slidable structure 400 with a front/rear camera 411/413 that may be driven to slidably protrude outside or retract into a slot/chute 111, wherein user input to control the slidable camera may be performed by a displayed virtual button. See para [0049-0050, 0052, 0057-0062] of attached English Translation.

KA (US 20170052566) discloses a camera smartphone with a bi-foldable flexible display that may bend the screen in both directions i.e. front surfaces may fold to face each other OR rear surfaces may fold to face each other (Figures 2B-2E), wherein an APPLICATION may execute functions based on detected folding state (Fig.7 and Para [0053, 0061, 0076 & 0251]).

    PNG
    media_image3.png
    378
    300
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    320
    357
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    165
    438
    media_image5.png
    Greyscale

KA’s Figures 2D, 2E and 7 shown above.

NORTH (US 20160048363) discloses a camera smartphone with a bi-foldable flexible display, wherein an APPLICATION may execute functions based on detected folding state modes (See Para [0050 & 0064] and Tables 1 & 2). See entire specification. Figure 2 shown below.

    PNG
    media_image6.png
    583
    840
    media_image6.png
    Greyscale


LEE (US 20160085325) discloses a camera smartphone with a bi-foldable flexible display with three display areas (FRONT – B & C areas and REAR – A area) per Figure 1B, wherein an APPLICATION may execute functions based on detected folding state modes (See para [0045, 0057, 0060, 0064, 0070 & 0104]).

Also see the following prior art (below) having related features to Ka, North & Lee.
--SARRAJU (US 20180324356)
--CHO (US 20140285476)
--CHOI (US 20150222880)
BEAR (US 7,551,199) discloses a camera 202 may be integrated within the display screen (Fig.6b) OR positioned to protrude outside the display (Fig.6a).
Fig. 6a: camera 202 outside display		Fig. 6b: camera 202 inside display

    PNG
    media_image7.png
    499
    493
    media_image7.png
    Greyscale
 	
    PNG
    media_image8.png
    434
    438
    media_image8.png
    Greyscale

Son (US 20130182062) discloses a smart-phone (Figures 1 & 2) with a camera 104 integrated within the display screen used for a “selfie mode” and “video conference mode”.

    PNG
    media_image9.png
    356
    398
    media_image9.png
    Greyscale

Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698